DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claim(s) 1-7 in the reply filed on 02/25/2022 is acknowledged.
Claim(s) 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/25/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (US 2014/0131908).
Regarding claims 1 and 6, Sun teaches a 3D printing method wherein the printer builds successive layers of the polymerizable material -- flowable or heated to form a flowable liquid -- by projecting or irradiating light onto the building plane and cures to form the denture or other dental device (providing a light hardenable primary material, wherein the light hardenable primary material is liquid or pasty; building up the object by successively hardening portions of the light hardenable primary material by irradiating the portions with light) ([0053]-[0056]). Air barrier coating or sealer may be used prior to final cure (coating at least a part of the object with a flowable coating; irradiating the coated object with light and thereby post-hardening any light hardenable primary material) ([0060]). In a case of build a denture, denture base is build from denture base shaded bath layer by layer. (wherein the object comprises a workpiece for providing a dental restoration from the object) ([0057])

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2014/0131908), as applied to claim 1, and in further view of Moussa (US 2009/0283119).
Regarding claims 2-5, as applied to claim 1, Sun teaches that several printable polymerizable materials with different shades and color can be prepared and placed into separate baths (at least one of the light hardenable primary material and a light hardenable secondary material) ([0057]). Thus, the excess material must be formed from the several printable polymerizable materials. 
Sun does not teach a step of cleaning the object from the coating by moving the object and thereby generating a mass inertial force in the coating; wherein in the step of cleaning the object from the coating or from excess material, respectively, the moving of the object is a rotation of the object; nor wherein the rotation is performed about at least a first rotation axis and a second rotation axis, wherein the first rotation axis and the second rotation axis have different orientations.
However, in the same field of endeavor, additive manufacturing methods such as solid freeform fabrication, Moussa teaches a method of cleaning the part with a post-processing system (Figs. 6-7; [0043]).  Once the part 26 has been retained in the part retaining device 24 and/or the first rotating portion 32 has been installed within the housing 12, the technician closes the door and selects the process, such as the cleaning process illustrated in Fig 6 ([0043]). During the cleaning process, which in the illustrated embodiment lasts for about six minutes, the first and second rotating portions 32, 46 rotate the part 26 about the first and second axes (Fig. 7; [0043]). While the part 26 is being rotated, a first fluid circulation device 62 exposes the part to a cleaning fluid 64 ([0043]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the method taught by Sun by including the step of cleaning the part with a post-processing system of exposing the part to cleaning fluid while rotating the part about a first and second axis as taught by Moussa since rotating the part about two axe will clean the part more evenly and/or fully by the cleaning fluid circulated within the housing ([0006]).
The limitation “thereby generating a mass inertial force in the coating” is a recitation of intended result of the process step of “a step of cleaning the object from the coating by moving the object.” A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. MPEP 2114.04(I).
Sun in view of Moussa does not specify wherein the step of cleaning the object from excess material is performed before the step of coating the at least a part of the object with a coating.
However, Sun teaches that an air barrier coating or sealer may be used prior to final cure ([0060]). 
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the method taught by Sun in view of Moussa such that the cleaning taught by Moussa is preformed before the air barrier coating taught by Sun since the air barrier coating may used prior to the final cure ([0060]). 
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2014/0131908).
Regarding claim 7, as applied to claim 6, although Sun does not teach wherein the object further comprises a fixture portion that does not form part of the dental restoration, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify denture taught by Sun such that it comprises a fixture portion configured for retaining the object in a post-processing device for cleaning the object, since it has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. MPEP 2144.04(IV)(A)-(B).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M. Nelson whose telephone number is (571) 272-8174.  The examiner can normally be reached on Monday thru Friday from 9:00 a.m. to 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743